      Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 1 of 36




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

GREGORY A. LADELE, D.O.,

        Plaintiff,

v.                                                    CASE NO. 4:20-cv-00080-MW-MAF

MHM HEALTH PROFESSIONALS,
LLC, f/k/a MHM HEALTH
PROFESSIONALS, INC.

        Defendant.
                                              /

            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        Defendant MHM Health Professionals, LLC (“MHMHP”) 1, by and through

its undersigned counsel and pursuant to Fed.R.Civ.P. 56, hereby moves for summary

judgment on Plaintiff Gregory A. Ladele’s (“Plaintiff” or “Dr. Ladele”) claims. The

grounds upon which the instant motion is based are set forth in the following

Supporting Memorandum of Law.




1
 MHM Health Professionals, Inc. was converted from a corporation to a limited liability company effective
December 31, 2018. Accordingly, MHM Health Professionals, Inc. and MHM Health Professionals, LLC
are the same entity.


ACTIVE 55868470v4
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 2 of 36




                  SUPPORTING MEMORANDUM OF LAW

                                          I.

       STATEMENT OF UNCONTROVERTED MATERIAL FACTS

A.    Background

      1.     Centurion of Florida, LLC (“Centurion”) maintains a contract with the

Florida Department of Corrections (“FDOC”) for the provision of comprehensive

inmate health services. Centurion subcontracts with MHMHP, which provides

staffing of healthcare providers. [Doc. 1-3, ¶ 3].

      2.     Dr. Ladele was employed by MHMHP as a Regional Medical Director

and Medical Executive Director beginning on May 8, 2016. [Doc. 50-2; Doc. 50-1,

13:13-20]. Dr. Ladele served as the Hospital Medical Director for Reception and

Medical Center (“RMC”) hospital, but his title was “Regional Medical Director”

because RMC is considered a region in itself. [Doc. 50-1, 14:8-10].

      3.     In connection with his employment, Dr. Ladele received MHMHP’s

Employee Handbook and Code of Business Conduct, and was familiar with

MHMHP’s six guiding principles and its discrimination and retaliation procedures.

[Doc. 50-3; Doc. 50-1, 15:17-16:16]. Dr. Ladele had a responsibility to ensure that

other employees followed these policies as well. [Doc. 50-1, 15:24-16:2].

B.    Standard of Care Concerns

      1.     MHMHP’s primary mission was providing quality healthcare. [ Doc.



                                          2
       Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 3 of 36




50-4 at 2].

       2.     MHMHP required its employees to “comply with all safety and health

requirements whether established by MHM[HP]; federal, state, or local laws; or our

accrediting organizations.” [Doc. 50-3 at 32].

       3.     Dr. Ladele’s responsibilities as an MHMHP employee included

reporting practices or conditions that may have violated a rule, regulation, or safety

standard. [Doc. 50-3 at 28].

       4.     In his position as Regional Medical Director, Dr. Ladele was

responsible for “[e]nsuring patient medical care [was] appropriate, accurate and

received in a timely manner and in compliance with NCCHC, ACA and other

relevant standards of care.” [Doc. 50-4 at 2; Doc. 50-1, 18:7-14].

       5.     Dr. Ladele was also responsible for reporting quality of care issues that

were the result of the performance of the MHMHP medical staff. [Doc. 50-1, 18:19-

23].

       6.     Dr. Ladele reported to Statewide Medical Director Dr. Daniel Cherry,

III, D.O. (“Dr. Cherry”). [Doc. 50-1, 18:24-25]. Dr. Ladele had no issues getting

along with Dr. Cherry. [Doc. 50-1, 22:5-10].

       7.     For administrative matters, including staffing issues, Dr. Ladele

reported to Regional Director of Operations Tamara Taylor. [Doc. 50-1, 19:4-22].




                                           3
         Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 4 of 36




         8.    Dr. Ladele was also responsible for “[e]nsur[ing] the necessary

schedules of assignment . . . provide[d] for continuity of patient care.” [Doc. 50-4

at 2].

         9.    On January 30, 2017, Dr. Ladele emailed the “Centurion Leadership

Team2” (Janet Dobson, Dr. Cherry, Victoria Love, Josephine Eady, and Priscilla

Roberts) regarding concerns with provider coverage for staffing. Dr. Ladele noted

that “we have been able to maintain medical charting and adequate patient care with

some of our alterations to the current staffing mix.” Nevertheless, he asked for

recommendations and provided his own recommendations regarding staffing. [Doc.

50-11].

         10.   On March 30, 2017, Dr. Ladele sent an email to Janet Dobson, Victoria

Love, and Dr. Cherry, with the subject “Staffing Concerns (Update).” In the email

he referenced his January 30, 2017 email and outlined “changes to [MHMHP’s]

staffing matrix in two phases, (Emergent-April 2017) and (Urgent-June 2017).”

[Doc. 50-12]. The same day, Janet Dobson responded to Dr. Ladele’s email and

noted that the proposed April provider schedule was not acceptable. [Id.]

         11.   On March 31, 2017, Dr. Ladele emailed his MHMHP colleagues with

concerns relating to the physician schedule and “forecasted some of the grave


2
  The Centurion Leadership Team referenced by Dr. Ladele consists entirely of MHMHP
employees, given that MHMHP is the entity that provides staffing for the Centurion of Florida
contract with the FDOC.


                                             4
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 5 of 36




concerns with several examples (ex. decline in Quality of care of the patients and

Quality of life of the providers) that will follow with this projected rotated schedule

in our meeting.” Dr. Ladele acknowledged that Dr. Cherry preferred that the

Administrators manage the schedule, and Dr. Ladele “relinquished [scheduling]

responsibilities to Ms. Eady and Ms. Roberts.” [Doc. 50-12].

      12.    Dr. Ladele also had concerns that other doctors and medical staff did

not follow his treatment plan for a patient with mental health concerns who died.

[Doc. 50-1, 129:15-132:3].

      13.    Dr. Ladele could not identify any law, rule or regulation that governs

the activity he complained about. [Doc. 50-1, 155:10-15].

      14.    Dr. Ladele received a positive performance evaluation after he had

raised concerns about the activities that he believes violated a law, rule or regulation.

[Doc. 50-1, 200:25-201:4].

C.    Priscilla Roberts Complaints

      1.     Priscilla Roberts was employed by MHMHP as the Heath Services

Administrator at RMC. She had administrative supervisory responsibility over

nurses who were treating outpatients during the time that Dr. Ladele was treating

outpatients. [Doc. 50-1, 27:9-13].

      2.     Dr. Ladele alleges that, starting in December 2016, he made complaints

to Dr. Cherry, Dr. Keller, Janet Dobson, and Victoria Love about Priscilla Roberts’



                                           5
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 6 of 36




“impartial treatment.” [Doc. 50-1, 113:8-22, 116:6-7]. Dr. Ladele also shared Ms.

Roberts’ comments and behavior with Tamara Taylor and Josephine Eady. [Doc.

50-1, 136:11-15].

      3.    Dr. Ladele had concerns about Ms. Roberts’ “overbearing management

style and her inappropriate comments.” [Doc. 50-1, 119:7-9].

      4.    Dr. Ladele alleges that Ms. Roberts made inappropriate comments in

management or staff meetings, and made “it difficult in meetings to be politically

correct, sensitive, and competent.” [Doc. 50-1, 120:5-7].

      5.    Dr. Ladele also alleges that Ms. Roberts made inappropriate comments

directly to him “several times a week.” [Doc. 50-1, 136:3-4].

      6.    In December 2016, Dr. Ladele told Dr. Cherry that Ms. Roberts had

asked Dr. Ladele, “Do you think I’m racist?” [Doc. 50-1, 118:9-14]. Dr. Ladele

also contends that Ms. Roberts asked questions containing stereotypes of African-

Americans, such as saying to Dr. Ladele, “[y]ou know, you have a big butt.” [Doc.

50-1, 135:10-14]. Dr. Ladele cannot identify any other comments about race that

were made to him or in his presence that he thought were inappropriate. [Doc. 50-

1, 135:25-136:8].

      7.    Dr. Ladele received positive performance evaluations on multiple

occasions after he made complaints about Ms. Roberts. [Doc. 50-1, 200:20-24].




                                         6
       Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 7 of 36




D.       Delay In The Inmate’s Treatment

          1.      As     Regional         Medical        Director,        Dr.     Ladele       had      a    hybrid

supervisory/direct care role, which included treating high-profile patients. [Doc. 50-

1, 18:1-6].

         2.       On June 7, 2017, Dr. Cherry forwarded to Dr. Ladele a request from

MHMHP’s client, FDOC, that Dr. Ladele arrange for an Inmate (the “Inmate”) to

start treatment for Hepatitis C at RMC. [Doc. 50-6].

         3.       The Inmate was a high-profile patient.3 [Doc. 50-1, 89:18-23]. Dr.

Ladele knew the Inmate was a high-profile case. [Doc. 50-1, 82:22-83:1]. Dr.

Ladele had discussions directly with the FDOC about the Inmate. [Doc. 50-1, 90:9-

11].

         4.       Dr. Ladele agreed to “have this patient sent to RMC for discussion

regarding potential Hep C treatment” and “review his labs and imaging studies prior

to his arrival.” [Doc. 50-6].

         5.       Hepatitis C is treated with antiviral medications. [Doc. 50-1, 47:8-10].

Someone infected with Hepatitis C can develop chronic liver disease or cirrhosis.

[Doc. 50-1, 47:15-18]. The likelihood of curing Hepatitis C is in part dependent

upon stage of the liver disease. [Doc. 50-1, 47:19-22]. Once advanced cirrhosis


3
  Treatment for Hepatitis C was a sensitive, high-profile issue due to a class action lawsuit against the FDOC alleging
that the FDOC refused to provide life-saving treatment to thousands of incarcerated individuals. MHMHP was not a
party to this lawsuit; however, MHMHP staff provided healthcare services for inmates in FDOC’s custody pursuant
to the contract between FDOC and Centurion of Florida, LLC.


                                                          7
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 8 of 36




develops, it may not be possible to reverse course with an HCV patient. [Doc. 50-

1, 50:8-11].

      6.       Dr. Ladele admits that “treating earlier does assist with recovery and

with better favorable outcomes.” [Doc. 50-1, 49:8-10]. Dr. Ladele also admits that,

with early treatment, it is possible that people with Hepatitis C respond better to

treatment and have a higher likelihood of being cured. [Doc. 50-1, 50:4-7].

      7.       On June 9, 2017, Dr. Ladele emailed Brandice Corbin, requesting the

Inmate’s transfer to RMC. [Doc. 50-8]. Dr. Ladele sent a follow-up email on June

27, acknowledging that his June 9 email was sent on Ms. Corbin’s final day of work.

[Id.]. Dr. Ladele is not aware of sending any emails requesting transfer of the Inmate

during the 18 days between June 9 and June 27. [Doc. 50-1, 56:6-15].

      8.       Fourteen days later, on July 10, Dr. Ladele emailed Priscilla Roberts

and requested her assistance with the transfer. [Doc. 50-8].

      9.       On July 12, 2017, the Inmate was transferred to RMC. [Doc. 50-1,

50:24-51:3].

      10.      Dr. Ladele contends that, in June or July, he ordered diagnostic labs for

the Inmate but claims that they were mishandled or misplaced, resulting in the labs

not being performed. [Doc. 50-1, 67:3-9].

      11.      Dr. Ladele admits that he did not order labs for the Inmate until after

his transfer. [Doc. 50-1, 65:7-8]. At some point in mid-August it came to Dr.



                                            8
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 9 of 36




Ladele’s attention that the labs had not been performed. [Doc. 50-1, 67:21-68:3].

      12.    Dr. Ladele did not successfully order labs for the inmate until August

18, 2017, approximately 5 weeks after the Inmate was transferred to RMC and some

10 weeks after the FDOC requested Hepatitis C treatment for the Inmate at RMC.

[Id.; Doc. 50-19]. On August 24, 2017, another doctor ordered a viral load for the

inmate. [Doc. 50-19].

      13.    On August 24, 2017, prior to receiving the diagnostic lab results, Dr.

Ladele contacted the pharmacist and a nurse where the medication was administered.

[Doc. 50-1, 78:8-11]. Dr. Ladele contends that he merely asked Director of Nursing

Ashley Weseman “if the pharmacist had available medication tablets to prescribe.”

[Doc. 50-1, 78:16-18].

      14.    However, Ms. Weseman reported to MHMHP that Dr. Ladele directed

her to begin treatment on the Inmate immediately and that she could use Hepatitis C

medication prescribed for another inmate. [Doc. 50-19]. She also reported that Dr.

Ladele indicated that he was starting treatment immediately without the pertinent

information because “this was a high profile case and part of a lawsuit.” [Id.]

      15.    Ms. Weseman also reported that Dr. Ladele’s directives were

overridden by the attending physician and Dr. Cherry because they would not use

another inmate’s medication to treat the Inmate. [Id.]




                                         9
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 10 of 36




E.     Dr. Ladele’s Suspension and Termination

       1.     Following the August 24, 2017 incident, MHMHP commenced an

investigation into Dr. Ladele’s failure to provide timely and appropriate patient care

to the Inmate. [Doc. 50-18, ¶5; Doc. 50-20].

       2.     The MHM Employee Handbook & Code of Business Conduct provides

that, “[i]f circumstances require investigation by either the client or for internal

purposes, the employee may be suspended from coming to work until the

investigation is complete.” [Doc. 50-3 at 15].

       3.     On August 31, 2017, Dr. Ladele was suspended pending an

investigation.4 [Doc. 50-21; Doc. 50-18, ¶6].

       4.     Dr. Ladele admits that, prior to his suspension, no disciplinary actions

were taken against him. [Doc. 50-1, 111:4-9].

       5.     Dr. Ladele does not know whether any of the people to whom he

reported Priscilla Roberts’ alleged impartial treatment made the decision to suspend

him. [Doc. 50-1, 113:23-114:2]

       6.     Dr. Ladele was given an opportunity to provide a statement of the

events and provided his statement on August 31, 2017. [Doc. 50-9].




4
  In the meeting in which Dr. Ladele was suspended, he said that he had prepared a resignation
letter. [Doc. 50-1, 168:13-16].


                                             10
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 11 of 36




      7.     Dr. Cherry reviewed the incident and concluded that Dr. Ladele had not

delivered timely or appropriate care to the Inmate. [Doc. 50-22; Doc. 50-18, ¶¶9-

10]. Specifically, Dr. Cherry found that “it was unacceptable to start the medication

because the [Inmate] did not have baseline labs,” and that Dr. Ladele “should have

been more aggressive with his work up and appropriate initiation of treatment.”

[Doc. 50-22].

      8.     Dr. Ladele conceded to Dr. Cherry that he should not have initiated a

treatment plan prior to the completion of the necessary laboratory reports. [Id.; Doc.

50-1, 84:7-10]. In deposition, Dr. Ladele also admitted that, in retrospect, he wished

that the Inmate had been transferred sooner, that he had been more assertive in

processing labs and staying on top of the persons responsible for that, and that he

had not gone on vacation. [Doc. 50-1, 174:11-25].

      9.     Dr. Cherry emailed his conclusions to Victoria Love and Lisa Lynch.

[Doc. 50-22; Doc. 50-18, ¶¶9-10]. Victoria Love shared Dr. Cherry’s findings with

Tamara Taylor. [Doc. 50-22].

      10.    On September 5, 2017, MHMHP terminated Dr. Ladele’s employment

based on the investigation and Dr. Cherry’s findings, as well as Dr. Ladele’s

violations of MHMHP’s guiding principles of Professionalism and Integrity, his

failure to complete his essential job functions, and the potential and significant

patient harm arising from Dr. Ladele’s failure to deliver timely and appropriate



                                         11
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 12 of 36




patient care. [Doc. 50-20; Doc. 50-18, ¶¶8-11].

      11.     The decision to terminate Dr. Ladele was not based on any complaints

or concerns reported by Dr. Ladele. Furthermore, race and age were not factors in

the decision to terminate Dr. Ladele. [Doc. 50-18, ¶¶12-13].

      12.     Dr. Ladele cannot identify any similarly situated employee who was

treated more favorably than he was treated. Dr. Ladele is not aware of any other

MHMHP physician who was believed to have delayed treatment of a high profile

inmate and who was not terminated. [Doc. 50-1, 95:23-96:1]. He also is not aware

of any other MHMHP physician who was believed to have initiated treatment for an

inmate without obtaining the necessary labs and who was not terminated. [Doc. 50-

1, 96:2-6].

F.    Dr. Ladele’s Age Discrimination Claim

      1.      Dr. Ladele was 39 years old when he was terminated. [Doc. 50-1,

98:13].

      2.      Dr. Ladele filed two charges of discrimination alleging race

discrimination, but never alleged age discrimination.      [Doc. 50-11].    He was

represented by counsel when he filed the charges. [Doc. 50-1, 105:19-21].

      3.      Dr. Ladele alleges that, due to his age, he could not have his vacation

covered and he had to manage multiple projects. [Doc. 50-1, 103:10-17].




                                         12
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 13 of 36




       4.     Dr. Ladele admits that, although he was the youngest, he was the

highest paid regional medical director. [Doc. 50-1, 98:19]. He claims that he was

demoted in title in November/December 2016, but admits that his compensation did

not change. [Doc. 50-1, 112:3-5]. 5

       5.     Dr. Ladele admits that, other than his termination, there were no

employment decisions that affected his compensation or caused him to lose money.

[Doc. 50-1, 97:24-98:2, 112:11-13].

                                               II.

                                       ARGUMENT

A.     Summary Judgment Standard

       One of the primary purposes of summary judgment is to isolate and dispose

of factually unsupported claims. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). The party opposing summary judgment may not simply rest upon mere

allegations or denials, but must make a sufficient showing to establish the existence

of an essential element to the party’s case, and on which the party will bear the

burden of proof at trial. Celotex Corp., 477 U.S. at 323-24; Barfield v. Brierton, 883

F.2d 923, 933 (11th Cir. 1989). If the nonmovant “fails to adduce evidence which




5
 Dr. Ladele’s pay statements reflect his Job as “Medical Director” from pay period 5/1/16 through
3/16/17. The pay statements during the remainder of his employment reflect Dr. Ladele’s Job as
“Regional Medical Director.” His pay rate remained the same throughout his employment. [See
Doc. 50-15].


                                               13
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 14 of 36




would be sufficient, when viewed in a light most favorable to the nonmovant, to

support a jury finding for the nonmovant, summary judgment may be granted.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254-55 (1986). The burden on the

nonmoving party is substantial; a mere scintilla of evidence is insufficient to defeat

a motion for summary judgment. Id. at 251-52.

B.    MHMHP Is Entitled To Summary Judgment On Dr. Ladele’s Age
      Discrimination Claim

      1.     Dr. Ladele failed to exhaust his administrative remedies.

      Prior to filing a civil action alleging discrimination in violation of Chapter

760, Fla. Stat., an individual seeking relief must file a complaint with the FCHR or

EEOC and exhaust the administrative remedies provided by the FCRA.                See

§ 760.11(1) and (4), Fla. Stat.; Sheridan v. State, 182 So.3d 787 (Fla. 1st DCA

2016).

      Where a plaintiff desires to pursue multiple theories of discrimination, he

generally must include each such theory in his charge.             See Anderson v.

Embarq/Sprint, 379 Fed. Appx. 924, 926 (11th Cir. 2010) (affirming the district

court’s dismissal of a failure-to-promote claim because the plaintiff did not include

those claims in his EEOC filing); Cheek v. Western and Southern Life Ins. Co., 31

F.3d 497, 503 (7th Cir. 1994) (“[w]hen an EEOC charge alleges a particular theory

of discrimination, allegations of a different type of discrimination in a subsequent




                                         14
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 15 of 36




complaint are not reasonably related to them unless the allegations in the

complaint can be reasonably inferred from the facts alleged in the charge”).

       Here, Plaintiff filed two charges alleging race discrimination, but never

alleged age discrimination. [Doc. 50-11]. Plaintiff failed to check the “age” box or

to include any facts that could possibly support an allegation of age discrimination.6

In his deposition, Dr. Ladele admitted that he was represented by counsel at the time

he filed the charges and these were the only charges of discrimination that he filed.

[Doc. 50-1, 105:11-25]. Thus, the Court should find that Plaintiff is foreclosed from

pursuing an age discrimination claim.

       2.      Dr. Ladele’s reverse age discrimination claim fails.

       The Florida Civil Rights Act of 1992 (FCRA) prohibits age discrimination in

the workplace. See § 760.10(1)(a), Fla. Stat. (2020). Moreover, courts have

determined that federal case law interpreting the Age Discrimination in Employment

Act, 29 U.S.C. § 6231 applies to cases arising under the FCRA. See Ashkenazi v. S.

Broward Hosp. Dist., 607 Fed. Appx. 958, 960 (11th Cir. 2015) (“[f]ederal case law

interpreting . . . the ADEA applies to cases arising under the FCRA,”) (quoting City



6
  Plaintiff’s charges included boilerplate language referring to multiple statutes, including the
Americans with Disabilities Act and the Age Discrimination in Employment Act, but failed to
offer any facts in support of the boilerplate language. See Booth v. City of Roswell, 754 Fed. Appx.
834, 836 (11th Cir. 2018) (“The allegations in the judicial complaint must be ‘reasonably related’
to the EEOC charge with no material differences between the two. Allegations of new acts of
discrimination, offered as the essential basis for the requested judicial review, are not appropriate”)
(citations omitted).


                                                  15
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 16 of 36




of Hollywood v. Hogan, 986 So.2d 634, 641 (Fla. 4th DCA 2008)); Joshua v. City

of Gainesville, 768 So.2d 432, 435 (Fla. 2000).

       Accordingly, courts have adopted the ADEA prima facie analysis for claims

under the FCRA and require that the plaintiff prove: “1) the plaintiff is a member of

a protected class, i.e., at least forty years of age; 2) the plaintiff is otherwise qualified

for the positions sought; 3) the plaintiff was rejected for the position; 4) the position

was filled by a worker who was substantially younger than the plaintiff.” City of

Hollywood, 986 So.2d at 641 (emphasis added). Here, Plaintiff simply cannot make

a prima facie case because he was under the age of 40 at the time of the alleged

discrimination.

       In Gen. Dynamics Land Sys. v. Cline, 540 U.S. 581 (2004), the United States

Supreme Court ruled that the ADEA does not prohibit reverse discrimination, i.e.,

favoring the old over the young. The Court stated that: “[t]he ADEA was concerned

with protecting a relatively old worker from discrimination that worked to the

advantage of the relatively young.” Id. Consequently, courts have ruled that

“[b]eing treated differently because of a younger age is not age discrimination.” Sly

v. Sec'y, VA, 2020 U.S. Dist. LEXIS 51062, at *33 (M.D. Fla. Mar. 24, 2020).

       This interpretation has been repeatedly adopted by courts analyzing claims

under the FCRA. See Walker v. City of Pembroke Pines, 2013 Fla. App. LEXIS

12346 (Fla. 4th DCA 2013); see also Petrik v. City of Pembroke Pines, 120 So.3d



                                             16
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 17 of 36




102 (Fla. 4th DCA 2013); City of Hollywood v. Hogan, 986 So.2d 634 (Fla. 4th DCA

2008).

       Plaintiff also cannot make a prima facie age discrimination case because he

cannot demonstrate any adverse employment actions taken by MHMHP. In his

deposition, Plaintiff identified two adverse actions that he alleges occurred as a result

of his age: (1) he could not have his vacation covered; and (2) he had to manage

multiple projects. However, neither of the alleged actions is an adverse employment

action by MHMHP that adversely affected Dr. Ladele. See Gupta v. Fla. Bd. of

Regents, 212 F.3d 571, 587 (11th Cir. 2000) (“[a]n adverse employment action is an

ultimate employment decision, such as discharge or failure to hire, or other conduct

that alters the employee's compensation, terms, conditions, or privileges of

employment, deprives him or her of employment opportunities, or adversely affects

his or her status as an employee”) (internal citation omitted).

       Accordingly, summary judgment should be granted in MHMHP’s favor on

Plaintiff’s age discrimination claim. 7




7
  Even if Plaintiff could establish a prima facie case for age discrimination, Plaintiff’s claims fail
because MHMHP had legitimate and non-discriminatory business reasons for suspending and
terminating Plaintiff’s employment and Plaintiff cannot prove pretext. See section II.C, infra.


                                                 17
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 18 of 36




C.    MHMHP Is Entitled To Summary Judgment On Dr. Ladele’s Race
      Discrimination Claim

      In a race discrimination case, the plaintiff bears the burden of first establishing

a prima facie case of race discrimination. Where, as here, there is no direct or

statistical evidence of discrimination, a plaintiff may rely upon circumstantial

evidence to overcome summary judgment. Under McDonnell Douglas, a plaintiff

first must establish a prima facie case by presenting evidence that (1) he is a member

of a protected class; (2) he was subjected to adverse employment action; (3) his

employer treated similarly situated employees outside of his class more favorably;

and (4) he was qualified to do the job. Maynard v. Bd. of Regents of Div. of

Universities of Fla. Dep’t of Educ., 342 F.3d 1281, 1289 (11th Cir. 2003) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).

      Once a plaintiff establishes a prima facie case, the burden shifts to the

employer to articulate a legitimate business reason for its employment decision, and

the plaintiff must show that reason is mere pretext for unlawful discrimination. “[A]

reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown both

that the reason was false, and that discrimination was the real reason.” Hudson v.

Blue Cross Blue Shield of Alabama, 431 Fed. Appx. 868, 869 (11th Cir. 2011)

(quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)).

      “Provided that the proffered reason is one that might motivate a reasonable

employer, an employee must meet that reason head on and rebut it, and the employee

                                          18
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 19 of 36




cannot succeed by simply quarreling with the wisdom of that reason.” Chapman v.

AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000). The Court “must evaluate

whether the plaintiff has demonstrated such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the proffered reason so that a

reasonable factfinder could conclude that it is unworthy of credit.” Jefferson v.

Burger King Corp., 505 Fed. Appx. 830, 834 (11th Cir. 2013).

      1.    The only adverse employment actions are Dr. Ladele’s suspension
            and termination.

      Not all conduct of an employer that negatively affects an employee constitutes

an adverse employment action. Davis v. Town of Lake Park, Fla., 245 F.3d 1232,

1238 (11th Cir. 2001). Instead, there must have been a serious change to the terms

and conditions of plaintiff’s employment. Id. Adverse action must result in a change

of the terms and conditions of employment such as reduction in pay, benefits, or

responsibilities. See Manley v. DeKalb County Georgia, 587 Fed. Appx. 507, 513

(11th Cir. 2014).

      Here, Dr. Ladele admits that, prior to his suspension, no disciplinary actions

were taken against him. He also admits that there were no employment decisions

that affected his compensation or caused him to lose money other than his

termination. Although Dr. Ladele claims that he was demoted in his title in

November/December 2016 he admits that his compensation did not change. In fact,

during his employment, Dr. Ladele was the highest paid regional medical director.

                                        19
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 20 of 36




Therefore, the only adverse employment actions at issue with regard to Dr. Ladele’s

race discrimination claim are his suspension and termination.

         2.    Dr. Ladele cannot identify anyone similarly situated who was
               treated more favorably.

         Plaintiff’s race discrimination claim fails the third prong of a prima facie case

because he cannot identify any similarly situated comparators. To meet the third

prong, a plaintiff must establish that the comparator: (1) “engaged in the same basic

conduct (or misconduct) as the plaintiff;” (2) “will have been subject to the same

employment policy, guidelines, or rule as the plaintiff;” (3) “will ordinarily

(although not invariably) have been under the jurisdiction of the same supervisor as

the plaintiff;” and (4) “will share the plaintiff’s employment or disciplinary history.”

Lewis v. City of Union, GA, 918 F.3d 1213, 1227-28 (11th Cir. 2019) (en banc). See

Silvera v. Orange Cty. Sch. Bd., 244 F.3d 1253, 1259 (11th Cir. 2001) (“it is

necessary to consider whether the employees are involved in or accused of the same

similar misconduct”) (citations and quotations omitted).

         Dr. Ladele cannot identify any physician outside of his race who delayed

treatment of a high profile inmate or who was believed to have initiated treatment

for an inmate without obtaining the necessary labs and who was not terminated.

Accordingly, Dr. Ladele cannot establish a prima facie case because he cannot

identify any similarly situated comparator as defined in Lewis v. City of Union,

supra.

                                            20
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 21 of 36




      3.     MHMHP had legitimate business reasons for Dr. Ladele’s
             suspension and termination.

      MHMHP suspended Dr. Ladele pending an investigation into his alleged

violations of company policy – the conduct that led to his termination. The MHMHP

Employee Handbook & Code of Business Conduct, which Dr. Ladele admits having

received, provides that “[i]f circumstances require investigation by either the client

or for internal purposes, the employee may be suspended from coming to work until

the investigation is complete.”     Accordingly, MHMHP suspended Dr. Ladele

consistent with company policy as it investigated the allegations that led to Dr.

Ladele’s termination – not because of Dr. Ladele’s race.

      Similarly, Dr. Ladele’s termination was not based on race, but was based

instead on legitimate, nondiscriminatory reasons. During the investigation, Dr.

Ladele provided a statement of events and Dr. Cherry reviewed the incident. Dr.

Cherry’s professional conclusion was that “it was unacceptable to start the

medication because the patient did not have baseline labs” and Dr. Ladele “should

have been more aggressive with his work up and appropriate initiation of treatment.”

Furthermore, Dr. Ladele himself admits that he should not have initiated a medical

treatment plan prior to the completion of the necessary laboratory reports.

      Ultimately, MHMHP determined that Dr. Ladele failed to deliver timely and

appropriate patient care. For these legitimate business reasons, MHMHP terminated

Dr. Ladele. See Hatfield v. Bio-Medical Applications of Ala., Inc., 2012 U.S. Dist.

                                         21
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 22 of 36




LEXIS 138361 (M.D. Ala Sept. 4, 2012) (plaintiff’s violations of policies and

procedures and endangering patient safety a legitimate business reason for

termination); see also Dougherty v. Mem’l Sloan-Kettering Cancer Ctr., 2002 U.S.

Dist. LEXIS 13216 (S.D. N.Y. July 16, 2002) (plaintiff’s errors that could have

endangered patients’ health and safety were a legitimate basis for termination).

      4.     Dr. Ladele cannot demonstrate pretext.

      “When an employer asserts misconduct by an employee as the legitimate

reason for its action, the pretext inquiry focuses on the employer's beliefs and

whether the employer was dissatisfied with the employee for nondiscriminatory

reasons, ‘even if mistakenly or unfairly so.’” Siddiqui v. NetJets Aviation, Inc., 773

Fed. Appx. 562, 564 (11th Cir. 2019); see also Alvarez v. Royal Atl. Developers,

Inc., 610 F.3d 1253, 1266 (11th Cir. 2010) (“[t]he inquiry into pretext centers on

the employer's beliefs, not the employee's beliefs, and to be blunt about it, not on

reality as it exists outside of the decisionmaker’s head”); Hill v. Treatment Mgmt.

Co., LLC, 2019 U.S. Dist. LEXIS 183597, at *44 (S.D. Fla. Oct. 22, 2019) (“the

relevant inquiry is what the employer believed the situation to be—not how anyone

else, including the employee, perceived the situation or how the situation appears

objectively from the outside”).

      Dr. Ladele cannot show that the reasons for his suspension and termination

were pretextual. It is undisputed that the medical care for the Inmate, a high profile



                                          22
      Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 23 of 36




patient, was delayed and that Dr. Ladele should have obtained the laboratory results

before starting medication as set forth in Dr. Cherry’s review. In fact, Dr. Ladele

admits that he told Dr. Cherry that he should have obtained labs before starting the

medication for the Inmate. It is also undisputed that in reliance on Dr. Cherry’s

review 8, MHMHP had a good faith basis to belief that Dr. Ladele violated

MHMHP’s guiding principles, failed to complete his essential job functions, and

posed potential harm due to his failure to deliver timely and appropriate patient

care.

        In short, there is no “significantly probative evidence” that MHMHP’s

proffered reasons for the decision to suspend and terminate Dr. Ladele were a

pretext for discrimination. Therefore, summary judgment should be entered for

MHMHP on Dr. Ladele’s race discrimination claim.

D.      MHMHP Is Entitled To Summary Judgment On Dr. Ladele’s FCRA
        Retaliation Claim

         To establish a prima facie case of retaliation under Title VII, Dr. Ladele is

required to show that: 1) he engaged in protected activity; 2) he suffered an adverse

employment action; and 3) there is a causal link between his protected activity and

the adverse action. Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1312 (11th Cir.

2002); Gupta v. Florida Board of Regents, 212 F.3d 571, 587 (11th Cir. 2000).


8
  See Wade v. Dept. of Juvenile Justice, 2017 WL 6345820, at *2 (N.D. Fla. Sept. 21, 2017) (“a mere belief that
reasonable minds could differ regarding how the investigation could have been conducted, without more, is not
evidence of pretext”).


                                                      23
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 24 of 36




      1.    Dr. Ladele did not engage in protected activity.

      To engage in protected activity under the FCRA, a plaintiff must show that

he “opposed an employment practice that the employee subjectively believed to be

unlawful under Title VII and that the employee’s subjective belief was reasonable

in light of the facts and record presented.” Vinson v. Department of Corrections,

672 F. Supp. 2d 1247, 1253 (N.D. Fla. 2009). “The objective reasonableness of an

employee's activities under the opposition clause depends both on the

reasonableness of the employee’s belief that the opposed employment action

occurred and the reasonableness of the employee's belief that the opposed

employment action was unlawful.” Id.

      It is well established that “[w]orkplace conduct is not measured in isolation;

instead, ‘whether an environment is sufficiently hostile or abusive’ must be judged

‘by looking at all the circumstances, including the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with an employee's

work performance.’” Clark County School District v. Breeden, 532 U.S. 268, 270-

71 (2001) (quoting Faragher v. Boca Raton, 524 U.S. 775, 786 (1998)).

      Here, Dr. Ladele cannot show that he made an objectively reasonable

complaint of unlawful activity within the meaning of Title VII. Dr. Ladele’s FCRA

retaliation claim rests solely on alleged complaints that he made about Priscilla



                                         24
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 25 of 36




Roberts’ overbearing management style and inappropriate comments. However,

Ms. Roberts had administrative responsibility over outpatient nurses – not Dr.

Ladele. Thus, her management style did not unreasonably interfere with his work

performance, and complaints about her management style were not protected

activity.

         Furthermore, Dr. Ladele’s complaints about Ms. Roberts’ comments are

insufficient to support a FCRA retaliation claim. Dr. Ladele can only point to two

race-based comments by Ms. Roberts: (1) Ms. Roberts asking Dr. Ladele, “Do you

think I’m racist?” and (2) Ms. Roberts telling Dr. Ladele, “[y]ou know, you have a

big butt,” in connection with a stereotype about African Americans having big

butts.

         The Supreme Court has repeatedly held that “simple teasing, offhand

comments, and isolated incidents (unless extremely serious) will not amount to

discriminatory changes in the ‘terms and conditions of employment.’” Id. Thus,

viewed objectively, Dr. Ladele’s complaints about Ms. Roberts were not protected

activity.

         2.   Dr. Ladele cannot establish a causal connection between his reports
              and his suspension or termination under the FCRA.

         Following the Supreme Court’s decision in University of Texas

Southwestern Medical Center v. Nassar, 570 U.S. 338, (2013), a plaintiff must

show more than temporal proximity between the protected activity and his or her


                                        25
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 26 of 36




termination to satisfy the causation element of a prima facie case of retaliation.

Instead, a plaintiff must establish that his or her protected activity was a “but-for”

cause of the adverse action by the employer. Nassar, 570 U.S. at 362.

      The “but-for” cause element “requires a closer link than mere proximate

causation, it requires that the proscribed animus have a determinative influence in

the employer’s adverse decision.” Sims v. MVM, Inc., 704 F.3d 1327, 1335-36 (11th

Cir. 2013). Moreover, “[c]ausation ‘must be based on more than mere speculation,

conjecture or surmise.’” Koscis v. Florida State University, 2019 WL 1232866, at

*12 (N.D. Fla. Feb. 27, 2019), quoting Bones v. Honeywell Int’l, Inc., 365 F.3d 869,

875 (10th Cir. 2004).

      Here, Dr. Ladele cannot make the required but-for showing. There is no

temporal proximity and there is no other evidence of a causal connection. The record

is wholly devoid of any evidence that Dr. Ladele’s complaints about Ms. Roberts

caused his suspension or termination. To the contrary, it is undisputed that Dr.

Ladele received multiple positive performance evaluations after he complained

about Ms. Roberts.

      Moreover, the reports MHMHP received regarding Dr. Ladele’s treatment of

the Inmate broke any chain of causation between Dr. Ladele’s protected activity and

his suspension and termination. See Henderson v. FedEx Express, 442 Fed. Appx.

502, 506 (11th Cir. 2011) (“intervening acts of misconduct can break any causal link



                                          26
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 27 of 36




between the protected activity and the adverse employment action”); Jones v.

Florida Department of Corrections, 2019 WL 10734655 (N.D. Fla. Jan. 25, 2019)

(plaintiff failed to establish causation between the protected activity and the adverse

action because intervening acts of misconduct broke the chain of causation).

Accordingly, Dr. Ladele cannot make the required but-for showing and, therefore,

his prima facie case of retaliation under the FCRA fails.

      3.     Dr. Ladele cannot prove that Defendant’s legitimate,
             nonretaliatory reasons for his suspension and termination are
             pretextual.

      Whether the reasons provided by MHMHP for suspending and terminating

Dr. Ladele were a pretext for retaliation must be established by Dr. Ladele through

“significantly probative evidence.” Johnson v. Atlanta Indep. Sch. Sys., 137 Fed.

Appx. 311, 315 (11th Cir. 2005); Clark v. Coats & Clark, Inc., 990 F.2d 1217, 1228

(11th Cir. 1993) (citations omitted). Dr. Ladele cannot meet his burden “by simply

quarreling with the wisdom of that reason.” Wood v. Calhoun Cty. Fl., 626 Fed.

Appx. 954, 956 (11th Cir. 2015), quoting Chapman v. Al Transp., 229 F.3d 1012,

1030 (11th Cir. 2000) (en banc). Instead, “the inquiry into whether an employer's

proffered reasons were merely pretextual centers on the employer’s beliefs, not the

beliefs of the employee or even objective reality.” Lopez v. AT&T Corp., 457 Fed.

Appx. 872, 874 (11th Cir. 2012); Alvarez v. Royal Atlantic Developers, Inc., 610

F.3d 1253, 1266-67 (11th Cir. 2010).



                                          27
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 28 of 36




      Here, the evidence shows that Dr. Ladele was suspended pending an

investigation into his care of the Inmate and then terminated when the review by Dr.

Cherry concluded that Dr. Ladele had failed to provide proper patient care. The

termination decisionmakers were justified in their reliance on the conclusions by Dr.

Cherry, and Dr. Ladele admits that he had no issues with Dr. Cherry. Thus, Dr.

Ladele has not shown that the legitimate and nonretaliatory reasons for his

suspension and termination, were mere pretext for retaliation.

E.    MHMHP Is Entitled To Summary Judgment On Dr. Ladele’s
      Whistleblower Act Retaliation Claim

      Retaliation claims under the Florida Private Whistleblower Act (“FWA”) are

guided by the same analysis as a Title VII federal claim. See Rutledge v. SunTrust

Bank, 262 Fed. Appx. 956, 958 (11th Cir. 2008). Accordingly, Dr. Ladele must

establish a prima facie case under the FWA by demonstrating: (1) he engaged in

statutorily protected expression; (2) he suffered an adverse employment action; (3)

the adverse employment action was causally linked to the protected activity. Graddy

v. Wal-Mart Stores East, LP, 237 F.Supp. 3d 1223, 1226 (M.D. Fla. Feb. 14, 2017)

(citing Kearns v. Farmer Acquisition Co., 157 So.3d 458, 462 (Fla. 2d DCA 2015).

      The burden then switches to the defendant to offer a legitimate reason for the

adverse action. If the defendant can do so, the plaintiff then must prove that the

proffered reason is “mere pretext” for prohibited, retaliatory conduct. See Olmsted




                                         28
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 29 of 36




v. Taco Bell Corp., 141 F.3d 1457, 1460 (11th Cir. 1998); see also McDonnell

Douglas, supra.

      1.     Dr. Ladele did not complain about a violation of laws, rules, or
             regulations.

      Under the FWA, an employer is prohibited from taking retaliatory action

against an employee who has “[o]bjected to, or refused to participate in, any activity,

policy, or practice of the employer which is in violation of a law, rule, or regulation.”

Section 448.101(4), Florida Statutes, specifically defines a “law, rule, or regulation”

as “any statute or ordinance applicable to the employer and pertaining to business.”

§ 448.101(4), Fla. Stat.

      When a plaintiff’s claim does not concern a violation of a law, rule, or

regulation, but rather a violation of company policy, it does not fall within the

coverage of the FWA. See Lawson v. Dollar Gen. Corp., 2006 U.S. Dist. LEXIS

47082 (M.D. Fla. July 12, 2006). Accordingly, an employee’s complaint about a

violation of company policy does not constitute protected activity under the FWA.

See New World Communications of Tampa, Inc. v. Akre, 866 So.2d 1231, 1234 (Fla.

2d DCA 2003) (FCC’s policy against the intentional falsification of the news did not

qualify as the required “law, rule, or regulation” under § 448.102), clarified on other

grounds, 866 So.2d 1231 (Fla. 2d DCA 2004), reh’g denied, 2004 Fla. LEXIS 462

(Fla. Feb. 27, 2004); Morin v. Day & Zimmermann NPS, Inc., 2008 WL 2543432 at

*5-7 (S.D. Fla. June 25, 2008) (procedure developed by company was not a law, rule

                                           29
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 30 of 36




or regulation); Little v. Foster Wheeler Constr., Inc., 2010 WL 2035546, at *9 (S.D.

Fla. May 24, 2010) (employer’s policies and procedures were not within the scope

of protections provided by FWA), aff’d 432 Fed. Appx. 907 (11th Cir. 2011).

         In deposition, while Dr. Ladele contended that he reported concerns about the

standard of care for patients, including staffing concerns and complaints of other

doctors and medical staff not following Dr. Ladele’s proscribed treatment plans, he

could not identify any law, rule or regulation that governs the activity he complained

about.

         Dr. Ladele’s complaints, if true, would constitute, at most, inadequate or

substandard medical care. Accordingly, Dr. Ladele cannot demonstrate that he

engaged in protected activity and cannot establish a prima facie case. See Lawson

v. Dollar Gen. Corp., 2006 U.S. Dist. LEXIS 47082, at *8 (M.D. Fla. July 12, 2006)

(granting summary judgment because claims of violation of company policies do not

meet the definition of “law, rule, or regulation” under the FWA).

         2.    Dr. Ladele cannot establish that any alleged violations were
               committed by “the employer.”

         Section 448.102(3), Florida Statutes, prohibits an employer from taking

retaliatory personnel action against an employee who “[o]bjected to, or refused to

participate in, any activity, policy, or practice of the employer which is in violation

of a law, rule, or regulation.” (Emphasis supplied). A violation of law by an

employee, as opposed to a defendant employer, cannot support a claim based on the

                                           30
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 31 of 36




FWA unless the illegal conduct was ratified by the employer. See McIntyre v.

Delhaize Am., Inc., 403 Fed. Appx. 448, 450 (11th Cir. 2010); Sussan v. Nova

Southeastern Univ., 723 So.2d 933 (Fla. 4th DCA 1999).

      Here, any inadequate or substandard medical care complained of by Dr.

Ladele was not an illegal activity, policy or practice of MHMHP.           Instead,

substandard medical was contrary to MHMHP’s company policies. Dr. Ladele

admitted that he was responsible for reporting quality of care medical issues that

were the result of performance of the MHMHP medical staff. Accordingly, any

substandard medical care was not pursuant to MHMHP’s policies.

      Moreover, in order for an employer to be held liable, “the conduct must in

some way further the interests of the employer or be motivated by those interests.”

Bennett v. Godfather’s Pizza, Inc., 570 So.2d 1351 (Fla. 3d DCA 1990). Any alleged

actions by an individual taken in contravention of MHMHP’s policies cannot have

been motivated by a desire to further the company’s interests. See Morera v. Sears

Roebuck and Co., 652 Fed. Appx. 799 (11th Cir. 2016) (affirming summary

judgment in favor of the employer because the conduct of its employee was “not

something [his] employment contemplated”); LaRoche v. Denny’s Inc., 62




                                        31
      Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 32 of 36




F.Supp.2d 1366 (S.D. Fla. July 23, 1999) (employee was acting outside out of the

scope of his employment because his action violated explicit company policies).9

        Accordingly, because Dr. Ladele did not complain about unlawful acts by his

employer, but rather about actions by individual employees that were undertaken in

contravention of company policy, he cannot establish that he engaged in protected

activity within the meaning of the FWA.

        3.       The “Manager Rule” precludes Dr. Ladele’s complaints from
                 constituting protected activity.

        The “Manager Rule” originated in McKenzie v. Renberg’s, Inc., 94 F.3d 1478

(10th Cir. 1996). It provides that a management employee does not engage in

protected activity for purposes of a retaliation claim unless he steps outside his

normal job duties to take action adverse to his employer. Id. at 1486-87 (rejecting

retaliation claim of a personnel director who reported wage and hour violations to

management; the report was part of her job to alert the employer to possible

violations and liability).

        The Manager Rule was adopted by the Eleventh Circuit in Brush v. Sears

Holding Corp., 466 Fed. Appx. 781 (11th Cir. 2012). See also Hagan v. Echostar

Satellite, L.L.C., 529 F.3d 617, 627-28 (5th Cir. 2008) (affirming district court’s



9
 See also Bostain v. Westgate Lakes LLC, 2011 U.S. Dist. LEXIS 65184 (M.D. Fla. June 14, 2011); Ruiz v. Aerorep
Grp. Corp., 941 So.2d 505, 507 (Fla. 3d DCA 2006) (dismissing plaintiff’s FWA claim after concluding that the
employer was not responsible for a tort of an employee where the tort was not committed with the purpose of
benefitting the interests of the employer).


                                                      32
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 33 of 36




grant of judgment as a matter of law based on the manager rule and reasoning that if

an employee were not required to “step outside the role” to engage in statutorily

protected conduct “nearly every activity in the normal course of a manager’s job

would potentially be protected activity,” and “[a]n otherwise typical at-will

employment relationship could quickly degrade into a litigation minefield, with

whole groups of employees—management employees, human resources employees,

and legal employees, to name a few—being difficult to discharge without fear of a

lawsuit”).

      The Manager Rule has been applied to FWA claims by federal courts sitting

in Florida. See, e.g. Wolf v. Pacific Natl Bank, 2010 WL 5888778, at *10 (S.D. Fla.

Dec. 28, 2010) (“[i]t is well established in [whistleblower] cases that a plaintiff does

not engage in protected activity by disclosing violations of law as part of his job

responsibilities”); Goodwin v. Dyncorp Int'l LLC, 2015 U.S. Dist. LEXIS 195897,

(N.D. Fla. Mar. 30, 2015) (granting summary judgment on FWA claim based on the

Manager Rule).

      Here, the record is undisputed that Dr. Ladele was performing his required job

duties when he reported alleged standard of care violations. Dr. Ladele admitted in

deposition that his job duties included reporting standard of care issues. See

Goodwin, 2015 U.S. Dist. LEXIS 195897 at *9 (“[b]ecause his own testimony makes

clear that he was ‘doing his job[,]’ . . . he was not engaged in a statutorily protected



                                          33
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 34 of 36




activity”). Dr. Ladele therefore did not “cross the line from being an employee

‘performing [his] job . . . to an employee lodging a personal complaint.’” Brush,

466 Fed. Appx. at 787 (quoting McKenzie v. Renberg’s Inc., 94 F.3d at 1486).

Therefore, under the Manager Rule, Dr. Ladele cannot establish that he engaged in

statutorily protected activity.

      4.     Dr. Ladele cannot establish causation or pretext to support his
             FWA retaliation claims.

      Even assuming arguendo that Dr. Ladele engaged in protected activity –

which MHMHP denies – he cannot establish a causal connection between his alleged

protected activity and his suspension or termination. See O'Neill v. St. Johns River

Water Mgmt. Dist., 341 F. Supp. 3d 1292, 1303 (M.D. Fla 2018) (applying “but-for”

causation standard to claims under the FWA).

      Dr. Ladele cannot demonstrate that his concerns about patient care were the

but-for cause of his suspension and termination. As discussed above, there is no

temporal proximity and no evidence of a causal link between Dr. Ladele’s

complaints and his supervision and termination. In fact, Dr. Ladele admits that he

was given a positive performance evaluation after he had repeatedly raised concerns

about the activities that he believes violated a law, rule or regulation. Moreover, the

reports MHMHP received about Dr. Ladele’s treatment of the Inmate constituted

intervening acts that broke any chain of causation.




                                          34
    Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 35 of 36




      Similarly, as discussed above, MHMHP had legitimate and nonretaliatory

reasons for his suspension and termination, and Dr. Ladele cannot show that

MHMHP’s reliance on the report by Ms. Weseman and the conclusions of Dr.

Cherry was a mere pretext. See Section II.D.3., supra.

                                        III.

                                 CONCLUSION

      For the foregoing reasons, Defendant respectfully requests that the Court enter

an Order granting summary judgment in its favor.

                      CERTIFICATE OF WORD LIMIT

      I hereby certify that there are 7,692 words in this document and that it has

been typed in 14-point font.

                                               Respectfully submitted,

                                               /s/ Richard C. McCrea, Jr.
                                               Richard C. McCrea, Jr.
                                               Florida Bar No. 351539
                                               Email: mccrear@gtlaw.com
                                               Catherine H. Molloy
                                               Florida Bar No. 33500
                                               Email: molloyk@gtlaw.com
                                               Cayla M. Page
                                               Florida Bar No. 1003487
                                               Email: pagec@gtlaw.com
                                               GREENBERG TRAURIG, P.A.
                                               101 E. Kennedy Boulevard
                                               Suite 1900
                                               Tampa, Florida 33602
                                               (813) 318-5700 – Telephone
                                               (813) 318-5900 – Facsimile

                                         35
     Case 4:20-cv-00080-MW-MAF Document 51 Filed 03/22/21 Page 36 of 36




                                              Attorneys for Defendant

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 22, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send

a notice of electronic filing to:

                                       Jim Garrity
                                  Marie A. Mattox, P.A.
                               203 North Gadsden Street
                               Tallahassee, Florida 32301
                                 jim@jimgarittylaw.com
                                   jim@mattoxlaw.com
                               elizabeth@mattoxlaw.com
                             federalcourt@mattoxlaw.com
                               jimgarritycell@gmail.com

                                              /s/ Richard C. McCrea, Jr.
                                                           Attorney




                                         36
